[Cite as Holmok v. Burke, 2022-Ohio-2135.]

                             COURT OF APPEALS OF OHIO

                            EIGHTH APPELLATE DISTRICT
                               COUNTY OF CUYAHOGA

EDWARD HOLMOK,                                     :

                Plaintiff-Appellant,               :
                                                            No. 110900
                v.                                 :

HANNAH BURKE, ET AL.,                              :

                Defendants-Appellees.              :


                              JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: June 23, 2022


                     Civil Appeal from the Lakewood Municipal Court
                                 Case No. 2020CVE01342


                                             Appearances:

                Jacobs & Lowder and Jospeh J. Jacobs, for appellant.

                Burkes Law, LLC, and John F. Burke, III, for appellee.


LISA B. FORBES, J.:

                  Appellant Edward Holmok (“Holmok”) appeals the trial court’s order

granting judgment on the pleadings in favor of appellee Hannah Burke (“Burke”).

After reviewing the facts of the case and the pertinent law, we affirm.
I.   Facts and Procedural History

                   Holmok filed a complaint for defamation and intentional infliction of

emotional distress against John Virag (“Virag”) and Burke.1 In his complaint,

Holmok alleged that on July 26, 2020, Virag tweeted, “When I was in his

engineering class, I had been a part of a few reports filed against him. Some being

racial and some being sexist. Nothing was ever done.” Holmok claimed that Virag’s

tweet was about Holmok. The complaint further alleged that on the same day, Burke

retweeted Virag’s tweet and added the “@Lakewood_LHS” tag to her retweet.

According to Holmok, he is a teacher at Lakewood High School, his “Lakewood

School Board personnel file does not contain any complaints for racial or sexual

discrimination,” and he has “never been disciplined for racial or sexual

discrimination in his teaching position[.]” Thus, Holmok alleges that Virag’s tweet

is false.

                   Pertaining to Burke, Holmok alleged in his defamation claim that by

retweeting Virag’s allegedly false tweet, Burke “published the aforementioned false

statement about [Holmok] to her 938 Twitter followers [and] the Lakewood High

School community * * *.” In doing so, Holmok contends that Burke “acted with

malice” and that he “has suffered embarrassment, anxiety, and emotional distress”

and “incurred costs for counseling[.]”




       1    Only claims against Burke are pertinent to this appeal.
              Under his claim for intentional infliction of emotional distress,

Holmok alleged that through Virag and Burke’s “series of false accusations, [they]

intended to cause [Holmok] emotional distress, or knew or should have known that

their actions would result in serious emotional distress[.]” Further, Holmok alleged

that Burke’s “conduct has been extreme and outrageous[,]” that she has caused him

psychological injury, and that he has “suffered serious mental anguish[.]”

              Burke filed an answer to Holmok’s complaint in which she raised

several affirmative defenses, including immunity under 47 U.S.C. 230, the federal

Communications Decency Act (“CDA”). Burke also filed a motion for judgment on

the pleadings pursuant to Civ.R. 12(C).

              On September 9, 2021, the trial court granted Burke’s motion for

judgment on the pleadings finding that she was immune from liability under the

CDA. It is from this order that Holmok appeals.

II. Law and Analysis

              Holmok raises the following two assignments of error:

      The trial court erred in granting defendant’s motion for judgment on
      the pleadings since plaintiff’s complaint properly pled the claim of
      Intentional infliction of emotional distress, and defendant’s malicious
      and illegal conduct preclude her from claiming any protection under
      the Communications Decency Act.

      The trial court erred in granting defendant’s motion for judgment on
      the pleadings since plaintiff’s complaint properly pled the claim of
      defamation, and defendant’s malicious and illegal conduct preclude her
      from claiming any protection under the Communications Decency Act.

              For ease of discussion, both assignments of error will be addressed

together.
              Motions for judgment on the pleadings are governed by Civ.R. 12(C),

which states “[a]fter the pleadings are closed but within such time as not to delay

the trial, any party may move for judgment on the pleadings.”

      Judgment on the pleadings is appropriate where, after considering the
      material allegations of the pleadings and all reasonable inferences to be
      drawn therefrom in a light most favorable to the nonmoving party, the
      court finds that the moving party is entitled to judgment as a matter of
      law.

Socha v. Weiss, 2017-Ohio-7610, 97 N.E.3d 818, ¶ 9 (8th Dist.). An appellate court’s

review of a trial court’s decision on a motion for judgment on the pleadings is de

novo. Skoda Minotti Co. v. Novak, Pavlik & Deliberato, L.L.P., 8th Dist. Cuyahoga

No. 101964, 2015-Ohio-2043, ¶ 10, citing Coleman v. Beachwood, 8th Dist.

Cuyahoga No. 92399, 2009-Ohio-5560, ¶ 15.

              The affirmative defense of statutory immunity must be asserted in a

responsive pleading. Carswell v. Akron, 9th Dist. Summit No. 29321, 2019-Ohio-

4444, ¶ 13. A party asserting immunity may utilize a Civ.R. 12(C) motion if the

validity of the defense can be determined from the allegations in the pleadings. Id.

              In his appellate brief, Holmok contends that the trial court

erroneously based its decision solely on the July 26, 2020 retweet rather than a

“malicious pattern of conduct” through “a series of messages * * * that [Burke] added

her own disparaging and damaging statements.” (Emphasis omitted.) Upon review,

we find that in his complaint, Holmok complained of a single tweet by Virag that

was subsequently retweeted by Burke. Accordingly, whether Burke is liable for

Holmok’s claims is limited to the July 26, 2020 retweet.
               Further, Holmok contends that the trial court only addressed his

defamation claim against Burke. However, in its journal entry, the trial court stated:

      The plaintiff asserted two claims in his complaint, defamation and
      intentional infliction of emotional distress. Both of these claims arise
      out of a single statement retweeted by defendant Burke. The statement
      was not modified or enhanced when retweeted. The complaint does
      not allege any other act by defendant Burke as the cause of any injury
      to the plaintiff. As such, both claims are barred by the CDA.

Accordingly, we find that the trial court expressly addressed both the defamation

claim and the intentional infliction of emotional distress claim.

      A. Communications Decency Act

               The CDA establishes immunity “‘against causes of action of all kinds’”

for interactive service providers and users. US Dominion, Inc. v. Byrne, D.D.C. Civil

Action No. 1:21-cv-02131 (CJN), 2022 U.S. Dist. LEXIS 72634, 19 (Apr. 20, 2022),

quoting Marshall’s Locksmith Serv. Inc. v. Google, L.L.C., 925 F.3d 1263, 1267, 441

U.S. App. D.C. 196 (D.C.Cir.2019). Section 230(c)(1) of the CDA states, “No provider

or user of an interactive computer service shall be treated as the publisher or speaker

of any information provided by another information content provider.” 47 U.S.C.

230(c)(1). Furthermore, the CDA expressly preempts civil claims under state law:

“No cause of action may be brought and no liability may be imposed under any State

or local law that is inconsistent with this section.” 47 U.S.C. 230(e)(3).

               The CDA defines an “interactive computer service” as “any

information service, system, or access software provider that provides or enables

computer access by multiple users to a computer server, including specifically a

service or system that provides access to the Internet and such systems operated or
services offered by libraries or educational institutions.” 47 U.S.C. 230(f)(2). An

“information content provider” is “any person or entity that is responsible, in whole

or in part, for the creation or development of information provided through the

Internet or any other interactive computer service.” Id. at 47 U.S.C. 230(f)(3).

Section 230(c)(1) does not extend immunity to information content providers.

While “user” is not defined within the statute, Merriam-Webster’s dictionary defines

“user” as “one that uses.”       Merriam-Webster Online, https://www.merriam-

webster.com/dictionary/user (accessed May 18, 2022); See State v. Black, 142 Ohio

St.3d 332, 2015-Ohio-513, 30 N.E.3d 918, ¶ 39 (“In the absence of a definition of a

word or phrase used in a statute, words are to be given their common, ordinary, and

accepted meaning.” ); State v. Jackson, 12th Dist. Butler No. CA2011-06-096, 2012-

Ohio-4219, ¶ 34 (“Courts have used dictionary definitions to determine the plain

and ordinary meaning of a statutory term.”).

              In both of Holmok’s assignments of error he argues that Burke cannot

claim immunity under the CDA because, “[a]t its core” the CDA “shields service

providers from” liability. Holmok further argues that Burke is not immune from

liability under the CDA because she is “an ‘information content provider’ because

she created and sent her own content and further developed information that others

created.” However, based upon our de novo review of the material allegations in the

complaint, we find that Burke’s alleged retweeting of Virag’s July 26, 2020 tweet

does not convert her from a “user” into an “information content provider.”
              Courts across the country have routinely found that Twitter falls

within the CDA’s definition of an interactive computer service. See, e.g., Mezey v.

Twitter, Inc., S.D.Fla. No. 1:18-cv-21069-KMM, 2018 U.S. Dist. LEXIS 121775, 1

(July 19, 2018); Am. Freedom Defense Initiative v. Lynch, 217 F.Supp.3d 100, 104

(D.D.C.2016); Brittain v. Twitter, Inc., N.D.Cal. No. 19-cv-00114-YGR, 2019 U.S.

Dist. LEXIS 97132, 2 (June 10, 2019). The allegations in the complaint related to

Burke’s claim that she used Twitter to retweet, making her a user of an interactive

computer service.

              The act of retweeting can fall outside of the immunity provided by the

CDA when a user couples the retweet with his or her own added speech. In US

Dominion, D.D.C. Civil Action No. 1:21-cv-02131 (CJN), 2022 U.S. Dist. LEXIS

72634, the defendant, Byrne, claimed immunity under the CDA when he retweeted

a story that “a Dominion voting machine had been hacked during the 2020 election.”

Id. at 18. The D.C. District Court noted that “[w]hile section 230 may provide

immunity for someone who merely shares a link on Twitter,* * * it does not

immunize someone for making additional remarks that are allegedly defamatory.”

Id. at 20; see also Roca Labs, Inc. v. Consumer Opinion Corp., 140 F. Supp.3d 1311,

1321 (M.D.Fla.2015) (finding that CDA immunity can be lost by “substantively

alter[ing] third-party content or becom[ing] directly involved in the alleged

illegality”). The district court found that Byrne could not claim immunity under the

CDA because he did not simply retweet a statement made by an information content

provider.   Rather, “Byrne himself made the following statements, which
accompanied the retweeted link: ‘I vouch for this. I have seen the photographs, the

computer forensics, the IP traces back to China. To a corporation whose name has

long been linked to CP: Exam Indicates Georgia Tabulating Machine Sent Results to

China.’” Id. at 18-19. Because Byrne coupled allegedly defamatory remarks with his

retweet, the CDA did not protect him from liability.

              Here, as alleged by Holmok, Virag tweeted that when he was a student

in Holmok’s class, he was involved in “a few reports filed against him” that were

“racist” and “sexist” in nature. On the same day, Burke retweeted Virag’s tweet and

added a tag to Lakewood High School’s twitter account. Unlike the court in Byrne,

we find that Burke did not substantively alter or add to Virag’s content when she

added the tag “@Lakewood_LHS.” See Roca Labs at 1321 (finding “the addition of

a handle that reads ‘@rocalabs’ or ‘@pissedconsumer’ and a link to the tweets” alone

does not substantively alter the third-party content).

              Based on the allegations in the complaint, Burke cannot be “treated

as the publisher or speaker,” under the CDA, of Virag’s tweet and “no liability may

be imposed under any state * * * law that is inconsistent with [Section 230].” 47

U.S.C. 230(e)(3).

      B. Defamation

              Holmok argues that Burke is liable for defamation because she

“published false accusations against” him.

              The elements of a defamation claim are: “(1) that a false statement of

fact was made; (2) that the statement was defamatory; (3) that the statement was
published; (4) that the plaintiff suffered injury as a proximate result of the

publication; and (5) that the defendant acted with the requisite degree of fault in

publishing the statement.” Pollock v. Rashid, 117 Ohio App.3d 361, 368, 690 N.E.2d

903 (1st Dist.1996).

                 However, under the CDA Burke cannot be “treated as the publisher

or speaker” of Virag’s tweet; accordingly, Holmok has not alleged an actionable

statement published by Burke. Therefore, the trial court did not err when it granted

Burke judgment on the pleadings dismissing Holmok’s defamation claim.

         C. Intentional Infliction of Emotional Distress

                 Next, we turn to Holmok’s intentional infliction of emotional distress

claim.

         To establish a claim for intentional infliction of emotional distress, a
         plaintiff must prove the following elements: (1) the defendant intended
         to cause, or knew or should have known that his actions would result
         in serious emotional distress; (2) the defendant’s conduct was so
         extreme and outrageous that it went beyond all possible bounds of
         decency and can be considered completely intolerable in a civilized
         community; (3) the defendant’s actions proximately caused
         psychological injury to the plaintiff; and (4) the plaintiff suffered
         serious mental anguish of a nature no reasonable person could be
         expected to endure.

Lombardo v. Mahoney, 8th Dist. Cuyahoga No. 92608, 2009-Ohio-5826, ¶ 6.

                 “Extreme and outrageous conduct is conduct that goes beyond all

possible bounds of decency and is so atrocious that it is ‘utterly intolerable in a

civilized community.’” Lloyd v. Cleveland Clinic Found., 8th Dist. Cuyahoga No.

107214, 2019-Ohio-1885, ¶ 14, quoting Yeager v. Local Union 20, 6 Ohio St.3d 369,

375, 453 N.E.2d 666 (1983). “‘[M]ere insults, indignities, threats, annoyances, petty
oppressions, or other trivialities’ are insufficient to sustain a claim for relief.” Id.,

quoting Yeager at 375.

               Holmok claims Burke’s retweeting of Virag’s statement was extreme

and outrageous and caused him emotional distress. That is, Holmok’s claim of

intentional infliction of emotional distress against Burke is based exclusively on her

status as a user of an interactive computer service. Because Burke cannot be “treated

as the publisher or speaker” of Virag’s tweet under the CDA, Burke is immune from

liability for her retweet of Virag’s original tweet. See Yue v. Miao, D.S.C. No. 3:18-

3467-MGL-PJG, 2019 U.S. Dist. LEXIS 200404, 12-17 (June 27, 2019) (finding the

defendant immune from liability under the CDA for plaintiff’s intentional infliction

of emotional distress claim where the conduct that plaintiff sought to hold defendant

liable for was someone else’s online speech). Upon review, we find the trial court

did not err in dismissing Holmok’s intentional infliction of emotional distress claim.

               Accordingly, both of Holmok’s assignments of error are overruled.

               Judgment affirmed.

      It is ordered that appellees recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment

into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



LISA B. FORBES, JUDGE

KATHLEEN ANN KEOUGH, P.J., and
EILEEN A. GALLAGHER, J., CONCUR